               Case 19-12052-AJC          Doc 163     Filed 08/13/20    Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                                    www.flsb.uscourts.gov

In re:

 JUDAH M. BURSTYN,                                   Case No. 19-12052-AJC
                                                     Chapter 7
      Debtor.
 __________________________/

TRUSTEE’S MOTION TO APPROVE STIPULATION FOR WAIVER OF DISCHARGE
                   OF DEBTOR JUDAH M. BURSTYN

         Marcia T. Dunn, as the duly appointed and acting Chapter 7 Trustee (the “Trustee”), by

and through undersigned counsel, pursuant to 11 U.S.C. § 704, moves this Court to approve the

Stipulation for Waiver of Discharge of Debtor, Judah M. Burstyn (the “Debtor”). In support, the

Trustee states:

         1.       On February 15, 2019 (the “Petition Date”), the Debtor filed a voluntary petition

for relief under Chapter 13, Title 11 of the United States Bankruptcy Code [D.E. 1].

         2.       On April 27, 2019, the Debtor filed a Notice of Voluntary Conversion to Chapter 7

[D.E. 22], and an Order Upon Conversion of Case Under to Chapter 7 by the Debtor was entered

by the Court on April 29, 2019 [D.E. 23] appointing Marcia T. Dunn as the successor trustee.

         3.       On June 4, 2019, the Debtor’s post-conversion Meeting of Creditors pursuant to 11

U.S.C. §341 (the “§341 Meeting”) was held and concluded.

         4.       Marcia T. Dunn is the duly appointed and acting Chapter 7 Trustee of the Debtor’s

bankruptcy estate (the “Estate”).

         5.       The Trustee has been investigating the financial affairs of the Debtor and his

corporate entities, including through a review and analysis of inter alia (1) the Debtor’s

Bankruptcy Schedules and Statement of Financial Affairs, and Amended Filings [D.E. 29, 58], (2)
               Case 19-12052-AJC         Doc 163     Filed 08/13/20     Page 2 of 3

                                                                           Case No. 19-12052-AJC


pleadings filed in this case and in other related litigation matters, (3) a Rule 2004 Examination of

the Debtor, (4) discovery conducted on third parties, and (5) relevant documents obtained by the

Trustee regarding or related to the Debtor’s financial affairs.

       6.      Based on the facts and history of the case, the Trustee commenced an adversary

proceeding against the Debtor on May 31, 2020, seeking to deny the Debtor’s discharge pursuant

to 11 U.S.C. §§ 727(a)(2), 727(a)(3), 727(a)(4)(A), and 727(a)(5) (the “727 Adversary”). See

Adversary Case 20-01229-RAM.

       7.      The Debtor has consulted with his counsel and has knowingly made the decision to

waive the discharge pursuant to 11 U.S.C. §727(a)(10).

       8.      The Debtor, through a signed Stipulation, has executed and consented to a waiver of

discharge in the instant case. A copy of the Stipulation is attached hereto as Exhibit A.

       9.      The Trustee requests that this Court approve the Stipulation entered by the parties

and deny the entry of the Debtor’s discharge in the instant case.

       WHEREFORE, the Marcia T. Dunn, as Chapter 7 Trustee of the Debtor’s Estate, requests

that this Court (i) enter an Order approving the Stipulation and deny the entry of the Debtor’s

discharge in the instant case; and (ii) grant such other and further relief as the Court deem

appropriate.

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 13, 2020, a true and correct copy of the foregoing

was served via first class U.S. Mail upon Debtor:

       Judah M. Burstyn
       20435 NE 10th Court
       Miami, FL 33179




                                            Page 2 of 3
              Case 19-12052-AJC        Doc 163     Filed 08/13/20     Page 3 of 3

                                                                          Case No. 19-12052-AJC


       I HEREBY CERTIFY that on August 13, 2020, a true and correct copy of the foregoing

was served via Notice of Electronic Filing (CM/ECF) upon all registered users in this case.


                                             DUNN LAW, P.A.
                                             Counsel for Marcia T. Dunn, Trustee
                                             66 West Flagler Street, Suite 400
                                             Miami, Florida 33130
                                             Tel: 786-433-3866
                                             Fax: 786-260-0269
                                             michael.dunn@dunnlawpa.com

                                             By: /s/ Michael P. Dunn
                                                 Michael P. Dunn, Esq.
                                                 Florida Bar No. 100705




                                           Page 3 of 3
